         Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.                                 §
                                                       §
         Plaintiffs,                                   §
                                                       §
v.                                                     §        CIVIL NO. SA-18-CA-680-FB
                                                       §
CHIEF JOSEPH SALVAGGIO; ET AL.                         §
                                                       §
         Defendants.                                   §


           JOINT REPORT ON CONFERENCE REQUIRED BY RULE 26(f) AND
                  JOINT DISCOVERY/CASE MANAGEMENT PLAN


                                                    Discovery

1.       The conference required by Rule 26(f) of the Federal Rules of Civil Procedure was held
         on October 8, 2018 by telephone and email correspondence. Present were ADOLFO
         RUIZ, CHARLES S. FRIGERIO, BRANDON GRABLE, and SOLOMON RADNER.

2.       Pursuant to Rule 26(f) (3) and the Parties provide the following information:

         (A) what changes should be made in the timing, form, or requirement for disclosures
         under Rule 26(a), including a statement of when initial disclosures were made or will be
         made;

         The parties agree that mandatory disclosures should be exchanged no later than
         November 8, 2018. No changes to form are proposed.

         (B) the subjects on which discovery may be needed, when discovery should be
         completed, and whether discovery should be conducted in phases or be limited to or
         focused on particular issues;

         Discovery should be conducted on topics, including but not limited to the facts
         related to Plaintiffs’ First Amended Original Complaint for violations of the First
         and Fourth, Amendments of the U.S. Constitution, 42 U.S.C §1983; Defendants
         affirmative defenses to said allegations to include Individual Defendants right to
         qualified immunity and the City’s right to sovereign and governmental immunity;
         and that Defendants acted in compliance with, and did not deny Plaintiffs any right
         or privilege granted or secured by, the Constitution of the United States and the
         State of Texas, as set forth in their Original Answers.

Joint Report on Conference Required by Rule 26(f)                                        Page 1
and Joint Discovery/Case Management Plan
         Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 2 of 8




         Discovery will be completed pursuant to the parties' attached Scheduling
         Recommendations, subject to any pending orders concerning Plaintiffs’ Motion for
         Preliminary Injunction [Dkt. 46].

         (C) any issues about disclosure or discovery of electronically stored information,
         including the form or forms in which it should be produced;

         The parties do not anticipate any disputes regarding electronically stored
         information. The parties agree any relevant and responsive documents requested
         during discovery need not be produced in their original format (due to cost, hardship,
         and possible incompatibility issues), but will be produced in paper or PDF format,
         word searchable if possible, on USB drive, disc or drop box. The Parties agree that
         Rule 26(b) (2)(B)"Specific Limitations on Electronically Stored Information" controls.

         (D) any issues about claims of privilege or of protection as trial-preparation materials,
         including—if the parties agree on a procedure to assert these claims after production—
         whether to ask the court to include their agreement in an order;

         None at this time.

         (E) what changes should be made in the limitations on discovery imposed under these
         rules or by local rule, and what other limitations should be imposed; and

         None at this time.

         (F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and
         (c).

         None at this time.

3.       Scheduling Order

         The parties file the attached Proposed Scheduling Order with the Court.

4.       List the names, bar number, addresses, and telephone numbers of all counsel.

         Patrick C. Bernal
         State Bar No. 02208750
         Adolfo Ruiz
         State Bar No. 17385600
         DENTON NAVARRO ROCHA BERNAL & ZECH
         A Professional Corporation
         2517 North Main Avenue
         San Antonio, Texas 78212
         Telephone:     (210) 227-3243

Joint Report on Conference Required by Rule 26(f)                                       Page 2
and Joint Discovery/Case Management Plan
         Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 3 of 8



         Facsimile:     (210) 225-4481
         patrick.bernal@rampage-sa.com
         adolfo.ruiz@rampage-sa.com
         COUNSEL FOR DEFENDANT
         CITY OF LEON VALLEY

         Charles S. Frigerio
         State Bar No. 07477500
         Hector Saenz
         State Bar No. 17514850
         Law Offices of Charles S. Frigerio PC
         Riverview Towers
         111 Soledad, Ste. 840
         San Antonio, Texas 78205
         Telephone:     (210) 271-7877
         Facsimile:     (210) 271-0602
         csfrigeriolaw@sbcglobal.net
         COUNSEL FOR INDIVIDUAL DEFENDANTS

         Brandon J. Grable
         State Bar No. 24086983
         Grable Law Firm, PLLC
         1603 Babcock Rd., Ste. 118
         San Antonio, Texas 78229
         Telephone:     (210) 963-5297
         Facsimile:     (210) 963-5291
         bgrable@grablelawfirm.com

         Solomon M. Radner
         MBN: P73653
         Excolo Law, PLLC
         26700 Lahser Rd., Ste. 401
         Southfield, Michigan 48033
         Telephone:    (248) 291-9712
         sradner@excololaw.com
         COUNSELS FOR PLAINTIFFS

         Signed this 8th day of October, 2018.




Joint Report on Conference Required by Rule 26(f)                    Page 3
and Joint Discovery/Case Management Plan
         Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 4 of 8



                                                     Respectfully submitted,

                                                     DENTON NAVARRO ROCHA BERNAL & ZECH
                                                     A Professional Corporation
                                                     2517 North Main Avenue
                                                     San Antonio, Texas 78212
                                                     Telephone:     (210) 227-3243
                                                     Facsimile:     (210) 225-4481
                                                     patrick.bernal@rampage-sa.com
                                                     adolfo.ruiz@rampage-sa.com

                                               By:   /s/ Adolfo Ruiz
                                                     PATRICK C. BERNAL
                                                     State Bar No. 02208750
                                                     ADOLFO RUIZ
                                                     State Bar No. 17385600
                                                     COUNSEL FOR DEFENDANT CITY


                                                     LAW OFFICES OF CHARLES S. FRIGERIO PC
                                                     Riverview Towers
                                                     111 Soledad, Ste. 840
                                                     San Antonio, Texas 78205
                                                     Telephone:    (210) 271-7877
                                                     Facsimile:    (210) 271-0602
                                                     csfrigeriolaw@sbcglobal.net

                                               By:   /s/ Charles S. Frigerio
                                                     Charles S. Frigerio
                                                     State Bar No. 07477500
                                                     Hector Saenz
                                                     State Bar No. 17514850
                                                     COUNSEL FOR INDIVIDUAL DEFENDANTS


                                                     EXCOLO LAW, PLLC
                                                     26700 Lahser Rd., Ste. 401
                                                     Southfield, Michigan 48033
                                                     Telephone:    (248) 291-9712
                                                     Facsimile:    ______________
                                                     sradner@excololaw.com

                                               By:   /s/ Solomon M. Radner
                                                     Solomon M. Radner
                                                     MBN: P73653
                                                     COUNSEL FOR PLAINTIFFS

Joint Report on Conference Required by Rule 26(f)                                   Page 4
and Joint Discovery/Case Management Plan
        Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 5 of 8



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.                            §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §           CIVIL NO. SA-18-CA-680-FB
                                                  §
CHIEF JOSEPH SALVAGGIO; ET AL.                    §
                                                  §
        Defendants.                               §


                        PROPOSED AGREED SCHEDULING ORDER


        The parties participated in a Rule 26(f) conference on October 8, 2018 and recommend

that the following deadlines be entered in the scheduling order to control the course of this case

pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court issues the following

Scheduling Order:

        1.      A report on alternative dispute resolution in compliance with Local Rule CV-88

shall be filed by December 12, 2018.

        2.      The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties by December 12, 2018, and each opposing party shall respond, in writing, by

January 11, 2019.

        3.      The parties shall file all motions to amend or supplement pleadings or to join

additional parties by March 29, 2019.

        4.      All parties asserting claims for relief shall file their designation of potential

witnesses, testifying experts and proposed exhibits, and shall serve on all parties, but not file the

materials required by Fed. R. Civ. P. 26(a)(2)(B) by April 24, 2019. Parties resisting claims for



Proposed Scheduling Order                                                                  Page 1 of 4
        Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 6 of 8



relief shall file their designation of potential witnesses, testifying experts and proposed exhibits,

and shall serve on all parties, but not file the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

June 7, 2019. All designations of rebuttal experts shall be filed within thirty (30) days of receipt

of the report of the opposing expert.

         5.     An objection to the reliability of an expert’s proposed testimony under Federal

Rule of Evidence 702 shall be made by motion, specifically stating the basis for the objection

and identifying the objectionable testimony, within thirty (30) days of receipt of the written

report of the expert’s proposed testimony or within thirty (30) days of the expert’s deposition, if

a deposition is taken, whichever is later.

        6.      The parties shall complete all discovery on or before August 26, 2019. Counsel

may by agreement continue discovery beyond the deadline, but there will be no intervention by

the Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

        7.      All dispositive motions shall be filed no later than September 26, 2019.

Dispositive motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall

be limited to twenty (20) pages in length. Replies, if any, shall be limited to ten (10) pages in

length in accordance with Local Rule CV-7(e).

        8.      The Court will set the case for trial by separate order. The order will establish

trial type deadlines to include pretrial matters pursuant to Local Rule CV-16(e)-(g).

        9.      All of the parties who have appeared in the action conferred concerning the

contents of the proposed scheduling order on October 8, 2018, and the parties have agreed as to

its contents.




Proposed Scheduling Order                                                                  Page 2 of 4
        Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 7 of 8



        SIGNED AND ENTERED this _____day of_________________________, 2018.




                                        UNITED STATES DISTRICT JUDGE




Proposed Scheduling Order                                               Page 3 of 4
        Case 5:18-cv-00680-FB-RBF Document 58 Filed 10/08/18 Page 8 of 8



APPROVED AS TO FORM:
                                     DENTON NAVARRO ROCHA BERNAL & ZECH
                                     A Professional Corporation
                                     2517 North Main Avenue
                                     San Antonio, Texas 78212
                                     Telephone:     (210) 227-3243
                                     Facsimile:     (210) 225-4481
                                     patrick.bernal@rampage-sa.com
                                     adolfo.ruiz@rampage-sa.com

                               By:   /s/ Adolfo Ruiz
                                     PATRICK C. BERNAL
                                     State Bar No. 02208750
                                     ADOLFO RUIZ
                                     State Bar No. 17385600
                                     COUNSEL FOR DEFENDANT CITY

                                     LAW OFFICES OF CHARLES S. FRIGERIO PC
                                     Riverview Towers
                                     111 Soledad, Ste. 840
                                     San Antonio, Texas 78205
                                     Telephone:    (210) 271-7877
                                     Facsimile:    (210) 271-0602
                                     csfrigeriolaw@sbcglobal.net

                               By:   /s/ Charles S. Frigerio
                                     Charles S. Frigerio
                                     State Bar No. 07477500
                                     Hector Saenz
                                     State Bar No. 17514850
                                     COUNSEL FOR INDIVIDUAL DEFENDANTS

                                     EXCOLO LAW, PLLC
                                     26700 Lahser Rd., Ste. 401
                                     Southfield, Michigan 48033
                                     Telephone:    (248) 291-9712
                                     Facsimile: ______________
                                     sradner@excololaw.com

                               By:   /s/ Solomon M. Radner
                                     Solomon M. Radner
                                     MBN: P73653
                                     COUNSEL FOR PLAINTIFFS




Proposed Scheduling Order                                             Page 4 of 4
